Citation Nr: 1038243	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H.  Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) an Insurance Center in 
Philadelphia, Pennsylvania that denied entitlement to a TDIU.

In May 2010 the Veteran testified before the undersigned Veterans 
Law Judge at a videoconference hearing.  A transcript of that 
proceeding is associated with the claims files.


REMAND

At the videoconference hearing, the Veteran's representative 
stated that the Veteran had filed a claim for service connection 
for psychiatric disability and that the claim had not yet been 
adjudicated by the RO.  Although the representative argued that 
the Veteran was unemployable due to his service-connected 
disabilities, primarily his service-connected heart disability, 
much of the argument and testimony concerning the Veteran's 
unemployability related to stress and other psychiatric symptoms 
related to the disability for which service connection is sought.  
Therefore, the Board has determined that the claim for service 
connection for psychiatric disability should be developed and 
adjudicated by the originating agency before the Board decides 
the Veteran's claim for a TDIU. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake all 
indicated development and then adjudicate the 
Veteran's claim for service connection for 
psychiatric disability.  It should informed 
the Veteran of his appellate rights with 
respect to this decision.

2.  If it has not been rendered moot, the RO 
or the AMC should also readjudicate the 
Veteran's claim for a TDIU.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and the 
requisite opportunity to respond before the 
case is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

